Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 1 of 10 PageID# 2355
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




                                                                            D.G,Sweigert, c/o
                                                                                 P.O» Box 152
                                                                              Mesa,AZ85211
                                                               SDoliation-notice^mailbox.ore




                                                                                  July 2,2019

Jason Goodman,CEO
Multimedia Systems Design,Inc.
252 7th Avenue
Suite 6-S
New York,NY 10001

Clerk ofthe Court, Room 3000
U.S. District Court
701 E. Broad St.
Richmond, VA 23219


MATTER:               STEELE v. GOODMAN,17-CV-00601-MHL

                       District Judge M.Hannah Lauck



SUBJECT:              PART THREE - ATTEMPTED FRAUD ON THE COURT BY
                      DEFENDANT GOODMAN



REF:(a)                MANUAL CHAVEZ,III(DOB 03/21/1986), AZ DL D01566834


Good Morning:



1.     This letter addresses the allegation that you(Defendant Jason Goodman)have conspired
with yet another "CrowdSource The Truth"(CSTT)social media side-kick (ref:(a))to suborn
pequry and submit tainted evidence(under oath)to this Court to support your wild speculative
conspiracy theory insinuations that ignore the truth.
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 2 of 10 PageID# 2356
       UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                           RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




      Your attention is kindly directed to paragraph 14 of your ECF Doc. no. 134,see below.

        Case 3:17-cv-00601-MHL Document 134 Filed 06/27/19 Page 9 of 44 PagelD# 2261)

           14. Additionally,Chavez provided communications between Plaintifr, Chavez,Thomas

              Shoenbeiger and Tanya Comweil the wife ofcounsel for Plaintiff, Steven Biss.

              (EXHIBIT C)This enuill provides evidence that counsel for PlaintiffBiss is using his
              wife as a ^^cutouf* or conduit through which he can Indirectly communicate with Ok go-

              conspirators and still provide the plausible claim that **I haven't spoken with (fill in the
              name)". Tlus email provides substantial evidence ofthe con^iracy alleged

              Defendant A transcript ofa publicly broadcast multiparty phone conversation between

              Sisqisons,Chavez,Intervenor Afqilicant and others has been submitted as evirteme

              previously in this matter(ECF No.78 EXHIBIT A).



      Your attention is kindly directed to ECF Doc. No.78. page 3. shown below.


                   On or around December 2017,in a multiparty video chat(EXHIBIT A)that included

            Simpson,Intervenor Applicant Sweigeit,Chavez,Stolpman and two unknown parties, Simpson
            and Sweigert agreed to engage in a harassment for pay Campaign against Defendant Goodman.

            fhttDs://www.bitchute.com/video/EzSxexUk8daU/l. They agreed that the monetary component
            ofThe Campaign was to be transacted via the cryptocurrency backed social media network
            Steemitcom (Steemit). Defendant'sjournalistic investigations have revealed evidence

            indicating Steemit.com is a ponzi scheme intended to absorb money from members ofthe

            general public in the form of Bitcoin or other payments when they join the network and purchase
           "Steem Power"tokens to gain leverage in voting on the network. Steemit enables a covert

            method ofcompensating cos;onspirator participants in this pay for harassment scheme and is
           also a money laundering mechanism intended to hide the source offunds and transform an

           essentially worthless digital currency into real U.S. Dollars. Simpson is an aggressive proponent

           ofSteemit and actively promotes it online and elsewhere,including his Austin Texas based radio
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 3 of 10 PageID# 2357
               UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                  RICHMOND DIVISION
                              MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




4.            It is instructiye to note that in ECF Doc. no. 78,a transcript ofthe above cited video is
provided as EXHIBIT A (listed as "1"in ECF). The video content transcribed into EXHIBIT A
(ECF Doc. no. 78)is taken from the following BITCHUTE.COM Internet web platform.




     VIDEOS    ABOUT

                                                                                                Mar24,2010
                                                                                                             MOST VIEWED
                                     Kaa David George SMNdgeft"Gone POstaT?
                                     Orl^ody GSed TARP HQ Folm*flw women George Wetlb and Jason
                                     CrawSouiGar wby(8d Oswid GeotM SwBinert delete DOSiMeo only mbniles
                                     aSer uptoaAig H? OU hefodbn hmlmweaed too onielt?Is hstim to
                                     dgure outffJason Goodman dCroNifaaiffoe SmTiulh readyl»eoMed
                                     mo U^PostalInspector hiIbo afleged case ofinaafraud?




                                                                                                MarO^aiS
                                     TheomemgrneBlriil PostOIBco
                                     OavU Siseigeit atthe Mesa AZpostoSoe on Oeoemlierl,2108 when be
                                     was added to PC Bax1S2otBdalr vdhBiesssBtaaeoaadfid knewtei^e of
                                     too PO Boxownat:INswasdOROtocoverup tdstobostatarnetdabieout
                                     documenb idated tofederalcM aeSon he has braugM againilJtiMn
                                     Goodeiaa ThesefeJae slalemenis ware sufamated to USOCSONY c '




                                                                                                Oct09L2018
                                     FUStONCENTa ALERT <£ORGE WEBBTERROR CaLPPO^MPP

                                     TMs ba message OutDavid Swdgait tea Dave Aeton posfed appuBdraalelr
                                     Octalier 17,2017toa nehwoffcofrybarrmaitfves.toSdsvldeoti Sweigett
                                     dbecbtheseopaiaSvastomoidtoraOaemtyofJoiiniaSstJasonGooimBnof
                                     CtoMtsocBoetbo Thilb as partofadbbfeoted laqiahng and bafaasment




                                                                                                Get09,2018
                                     Ffwlr Bacy Ottersto GetDave"ActorT SwdgertPaid^Staemttcom
                                     toKaiassJasenGuurluieii
                                     lfagianStotengn(alBl.Ty). MaiwelCtiavezia(afcaOafengoX lymne
                                     discuss nshig government pracasa^*flr!ifery processesand taw
                                     aiilbieemenlpmeeaaastocenitihialfenw6hfeesteendtcrimldoclichalnsodal
                                     meifla nehvodcin an oganized,monaSzed blade on Jason Goodmaa




5.        The BITCHUTE.COM web-site address provided by you points to the video depicted
below:
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 4 of 10 PageID# 2358
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                                            RICHMOND DIVISION
                                 MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




             FRANK BACON OFFERS TO OBT DAVE"ACTON"SWEI6ERT PAID BY S1EEMiT.COM TO HARASS
             JASON GOODMAN




                                                                                                                MEMBERSHIP




                                                         \%/r >1^ ^    3




             it«pii»iri«aamcMO




             NiClisaSlc^ma(tfcBLIV),MsBKlGtiiMzia(tia OstepoX    Sapton CakiFm*OaconX DnUOsMBBSiMlpBclCilaDim




6.     The video described in EXHIBIT A(EOF Doc. No. 78)is posted to a web-site channel
known as"CRAZY__DAVE". You have acknowledged on many occasions, in other litigation,
that you operate, maintain, process and store information on the BITCHUTE.COM
«CRAZY_DAVE"channel.


7.     As you have admitted in other litigation, you have no permission to use the video content
ofthe undersigned, nor his likeness, portrait, photograph, etc. The video content posted to the
BITCHUTE.COM "CRAZY_DAVE"smear channel has been used without any permission of
the video creator. The likeness, photograph and/or portrait ofthe undersigned is also used
without permission. This **CRAZY_DAVE"is operated by you for your purposes and includes
the use ofunauthorized copyrighted materials.


8.     The video description(presumably written by you)states:
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 5 of 10 PageID# 2359
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                     RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




        CRAZY DAVE



                7      Subscribers     Subscribe



                Nathan Stolpman(aka LTV), Manuel Chavez III(aka Defango), Tyrone
                Simpson(aka Frank Bacon), David George Sweigert(aka Dave Acton)discuss
                using government processes, military processes and law enforcement processes
                in combination with the steemit.com blockchain social media network in an

                organized, monetized attack on Jason Goodman.




9.     The video caption cited above seems to encapsulate the allegations you have provide on
page 3 of 17,ECF Doc. no. 78 and in para. 14 ofECF Doc. no. 134. However,as you have
stated, you have no date for when this recording was posted, distributed, or made public,"[o]n or
around December 2017,in a multiparty video chat(EXHIBIT A)...". You may be interested in
some ofthe transcribed audio(see below).


       VOICE;         01:30 Lefs talk about how to take the audience up to the next level. And
       the next thing and all this. Help as many people as I can for the Christmas time for the
       show. I would be willing to buy anyone an account on Steemit so they can direct
       message me on the Hoax Wars channel, that includes you Dave.


10.    I wish to confirm with you, that you believe this language from "VOICE"is NOT about
paying for Steemit accounts during the Christmas season; but,represents an inducement to join
**the organization ofthe monetized conspiracy". You wrote the headline to the video content,
which states:
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 6 of 10 PageID# 2360
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                          RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




         FRANK BACON OFFERS TO GET DAVE "ACTON" SWEIGERT PAID BY

         STEEMiT.COM TO HARASS JASON GOODMAN



11.    The transcribed audio ofthe undersigned indicates as follows:


       VOICE:          01:53. If you look at a unified effort, I got a lot oftraining from the
       government,and all the rest ofthis stuff because I was in the military at a young age. It
      is a unified effort and ever one has lanes. What's happening is people are getting into
      each other's lanes. And I told everybody on DEFANGO's show,like two weeks ago, I
      am the government liaison. I don't want to do anything else. If.. and LTV will tell you,
      if you need a nasty letter written, Dave's your guy. "


12.   Below is presented the same section oftranscribed dialogue provided by your "speech
processor" in EXHIBIT A ofEOF Doc. No.78. Please note the errors(see red arrows).

             17
                  00:02:00,149 -> 00:02:03,329
                  lanes and whafs happening is people are
             18   55
                  00:02:01,799 --> 00:02:05,159
             19   getting in each other's lanes and I told
                  56
            20
                  00:02:03,329 -> 00:02:07,409
            21

            22
                  1 told everybody on the fan go show like
                  57
                  00:02:05,159 -> 00:02:09,119
                                                             o
                  two weeks ago I'm die government liaison
            23
                  58
            24    00:02:07,409 -> 00:02:11,670
                  1 don't want to do anything else if you
            25    59

            26

            27
                  00:02:09,119 -> 00:02:13,140
                  need a stand and LTV will tell you if
                  60
                                                             <=i
                  00:02:11,670 -> 00:02:14,940
            28    you need a nasty letter
                  61

                  DEFENDANTS OPPOSITION TO THE MOTION TO INTERVENE EXHIBIT A -4
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 7 of 10 PageID# 2361
        UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                       MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




13.    I wish to confirm with you,that you believe the above cited commentary represents
involvement with "the organization ofthe monetized conspiracy." Based on the description you
wrote for the video, you believe that this language (cited above)represents a discussion about
"using government processes, military processes and law enforcement processes...".


14.    I kindly request that you demonstrate how you procured the electronic stored information
(ESI)in the form ofthe BITCHUTE.COM video content. Please describe each stage ofthe
process you have relied upon to capture, store and protect such video content. Please also
guarantee the authenticity ofthe ESI based upon the description ofthe steps used to capture,
store, re-post and upload said video content. I kindly direct your attention to Rules 104 and 901
ofthe Federal Rules ofEvidence.


15.    Your attention is kindly directed to paragraph 24 of your ECF Doc. no. 134, see below.


   24.Chavez is an associate ofIntervenor Applicant and has been paid by Intervenor Applicant

       and has received direct instructions ftom Intervenor Applicant. Intervenor Applicant

       operates a YouTube channel under the account name"Piepper Kitty Intel PKI". Many

       exhibits in this instant legal matter have referenced this YouTube account YouTube

       usemame Prepper Kitty Intel has paid Chavez via YouTube Superchat(EXHIBIT G)



16.    EXHIBIT G is a screen shot of an apparent DEFANGO TV YouTube podcast.
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 8 of 10 PageID# 2362
         UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                       RICHMOND DIVISION
                        MATTER; STEELE v. GOODMAN,17-CV-00601-MHL




17.     I wish to confirm with you,that you believe the alleged illustrated $20.00 donation to
DEFANGO TV (displayed in the unauthenticated exhibit) with the text"Check Mate King Two
this is White Rook OVER"provides evidence that"Chavez is an associate.." and "Prepper Kitty
Intel has paid Chavez...". At the outset, there is no URL Intemet address given(EXHIBIT 0,
ECF Doc. No. 134)by you for this alleged YouTube"DEFANGO TV" broadcast. Providing the
correct evidentiary basis has been explained to you via letters in this litigation and other
litigation. Is it a correct assumption that you believe a $20.00 donation to ref:(a)30 days ago is
the equivalent ofthe alleged $1,500.00 Patreon donation made by"AMABISS" 18 months ago;
or is there a misunderstanding. Caveat: for your information "Check Mate King Two"is a
comical reference to the call sign used in the 1960*s World War II drama television series
"COMBAT"staring Rick Jason and Vic Morrow. Below is an example ofthe television show.




      COMBAT!S.1 ep.3:"Lost Sheep, Lost
      Shepherd"(1962)


           Intemet URL: httDs://www.voutube.com/watch?v=r351w9CWk"g&t=24s
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 9 of 10 PageID# 2363
          UNITED STATES DISTRICT COURT,FOR THE EASTERN DISTRICT OF VIRGINIA
                                      RICHMOND DIVISION
                        MATTER: STEELE v. GOODMAN,17-CV-00601-MHL




18.      Your allegations that somehow the undersigned worked with, worked for, conspired with
or engaged in conspiratorial planning with ref:(a)or any ofthe individuals described in
EXHIBIT A ofEOF Doc. No. 78,or EXHIBIT G ofECF Doc. No. 134,is false, devoid oftruth,
unfounded and meritless. I deny all such allegations. Furthermore, it appears the materials you
refer to as "evidence" are legally insufficient for consideration to support your wildly stunning
conspiratorial allegations.




I hereby attest that the foregoing is true and accurate under the penalties of pequry on this ^_f
day of July,2019.




                                                                               D. G.SWEIGERT
Copy provided:

Susan A. Holmes
(Lutzke)
2608 Leisure Drive
Apt. B
Ft. Collins, CO 80525
Case 3:17-cv-00601-MHL Document 138 Filed 07/05/19 Page 10 of 10 PageID# 2364




                              UNITED STATES DISTRICT COURT
                       FOR THE EASTERN DISTRICT OF VIRGINIA
                                   RICHMOND DIVISION


 ROBERT DAVID STEELE,

                                   Plaintiff,            17-CV-00601-MHL


                  -against-

 JASON GOODMAN,

                                 Defendant.
                                                                         D

                                                                          n ERK U S. DISTKty I


                                CERTIFICATE OF SERVICE


It is hereby certified that the accompanying materials have been placed in the U.S. Postal Service

with First Class mail postage affixed and addressed to the following parties:


 Clerk of the Court              Jason Goodman                    Susan A.Holmes
 U.S. District Court             252 7th Avenue                  (Lutzke)
 701E.Broad St.                  Suite 6-S                        2608 Leisure Drive
 Richmond,VA 23219               New York,NY 10001                Apt.B
                                                                  Ft.CoUms,CO 80525


                                                                                             7r
I hereby attest that the foregoing is true and accurate under the penalties of pequry on this ^

day ofJuly, 2019.


                                                                                                  /


                                                                D. GEORGE SWEIGERT,C/O
                                                                                  P.O.BOX 152
                                                                                MESA,AZ 85211
